 



EXHIBIT 10.26
MILACRON INC.
2004 LONG-TERM INCENTIVE PLAN
As Amended November 2, 2006
     1. Purpose of the Plan. The purpose of this Plan is to attract, retain and
motivate officers and other key employees of Milacron Inc. (the “Company”) and
its Subsidiaries, to retain qualified individuals to serve as non-employee
members of the Board, and to provide such persons with appropriate incentives
and rewards for superior performance and contribution. The Plan is effective as
of April 1, 2004 (the “Effective Date”), subject to the approval of the
Company’s stockholders.
     2. Definitions. Capitalized terms used herein shall have the meanings
assigned to such terms in this Section 2.
          “Applicable Laws” means the requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any other country or jurisdiction where awards are granted
under the Plan.
          “Appreciation Right” means a right granted pursuant to Section 5 of
this Plan, and shall include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.
          “Base Price” means the price to be used as the basis for determining
the Spread upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.
          “Beneficial Owner” means a beneficial owner as defined in Rule 13d-3
under the Exchange Act.
          “Board” means the Board of Directors of the Company.
          “Change in Control” shall mean any of the following events:
     (i) A Person or Group other than a trustee or other fiduciary of securities
held under an employee benefit plan of the company or any of its Subsidiaries,
is or becomes a Beneficial Owner, directly or indirectly, of stock of the
Company representing 20% or more of the total voting power of the Company’s then
outstanding stock and securities; provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (a) any acquisition directly from the Company, (b) any acquisition by
the Company, (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (d) any acquisition by any corporation pursuant to a transaction
which complies with clause (a) of section (iii) of this section;
     (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute a majority thereof;
provided, however, that any individual becoming a Director whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least 60% of the Directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person or Group other
than the Board;
     (iii) There is consummated a merger, consolidation or other corporate
transaction, other than (a) a merger, consolidation or transaction that would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 66-2/3% of the combined voting
power of the stock and securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or

1



--------------------------------------------------------------------------------



 



transaction, or (b) a merger, consolidation or transaction effected to implement
a recapitalization of the Company (or similar transaction) in which no Person or
Group is or becomes the Beneficial Owner, directly or indirectly, of stock and
securities of the Company representing more than 20% of the combined voting
power of the Company’s then outstanding stock and securities;
     (iv) The sale or disposition by the Company of all or substantially all of
the Company’s assets other than a sale or disposition by the Company of all or
substantially all of the assets to an entity at least 66-2/3% of the combined
voting power of the stock and securities of which is owned by Persons in
substantially the same proportions as their ownership of the Company’s voting
stock immediately prior to such sale; or
     (v) The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.
Notwithstanding any other provision of this Plan to the contrary, a “Change in
Control” shall not occur solely as a result of any change in the combined voting
power of the stock and securities of the Company as a result of any securities
issued or issuable pursuant to the transactions contemplated by the Note
Purchase Agreement, dated as of March 12, 2004, by and among Milacron Inc.,
Glencore Finance AG and Mizuho International plc, including any securities
issued or issuable in exchange for, upon conversion or exercise of, or as a
payment of dividends upon, such securities.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Committee” means the Committee described in Section 16 of the Plan.
          “Common Stock” means the common stock of the Company or any security
into which such Common Stock may be changed by reason of any transaction or
event of the type referred to in Section 12 of this Plan.
          “Company” has the meaning given such term in Section 1 of the Plan.
          “Covered Employee” means an Employee who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
          “Date of Grant” means the date specified by the Committee on which a
grant of Option Rights, Appreciation Rights, Performance Units or Performance
Shares or a grant or sale of Restricted Shares or Deferred Shares or any awards
granted under Section 10 shall become effective.
          “Deferral Period” means the period of time during which Deferred
Shares are subject to deferral limitations under Section 8 of this Plan.
          “Deferred Shares” means an award made pursuant to Section 8 of this
Plan of the right to receive shares of Common Stock at the end of a specified
Deferral Period.
          “Director” means a member of the Board of Directors of the Company.
          “Effective Date” has the meaning given such term in Section 1 of the
Plan.
          “Employee” means a salaried employee of the Company or any Subsidiary
who has demonstrated significant management potential or who has contributed in
a substantial measure to the successful performance of the Company, as
determined by the Committee.
          “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Committee which
sets forth the terms and conditions of the Option Rights, Appreciation Rights,
Performance Units, Performance Shares, Restricted Shares or Deferred Shares or
any awards

2



--------------------------------------------------------------------------------



 




granted under Section 10. An Evidence of Award may be in an electronic medium,
may be limited to a notation on the books and records of the Company and, with
the approval of the Committee, need not be signed by a representative of the
Company or a Participant.
          “Exchange Act” means the Securities Exchange Act of 1934 and the rules
and regulations thereunder, as such law, rules and regulations may be amended
from time to time.
          “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.
          “Group’ means any group as defined in Section 14(d)(2) of the Exchange
Act.
          “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision. For purposes of clarity, Incentive Stock Options may only
be granted to Employees.
          “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Units or Performance Shares or, when so determined by the
Committee, Option Rights, Appreciation Rights and Restricted Shares pursuant to
this Plan. Management Objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or of the Subsidiary, division, department, region or function
within the Company or Subsidiary in which the Participant is employed. The
Management Objectives may be made relative to the performance of other
corporations. The Management Objectives applicable to any award to a Covered
Employee shall be based on specified levels of or growth in one or more of the
following criteria: revenues; earnings from operations; earnings before or after
interest and taxes; net income; cash flow; earnings per share; working capital;
economic value added; return on total capital; return on invested capital;
return on equity; return on assets; total return to stockholders; earnings
before or after interest, taxes, depreciation, amortization or extraordinary or
special items; return on investment; free cash flow; cash flow return on
investment (discounted or otherwise); net cash provided by operations; cash flow
in excess of cost of capital; operating margin; profit margin; stock price
and/or strategic business criteria consisting of one or more objectives based on
meeting specified product development, strategic partnering, research and
development, market penetration, geographic business expansion goals, cost
targets, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation or information
technology, goals relating to acquisitions or divestitures of subsidiaries,
affiliates and joint ventures. Management Objectives may be stated as a
combination of the listed factors. If the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company, or the manner in which it conducts its business, or other events or
circumstances (including those events and circumstances described in Section 12
of this Plan) render the Management Objectives unsuitable, the Committee may in
its discretion modify such Management Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable, except in the case of a Covered Employee to the
extent that such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.
          “Market Value per Share” means, as of any particular date, (i) the
closing sale price per share of Common Stock as reported on the principal
exchange on which Common Stock of the Company is then trading, if any, or if
there are no sales on such day, on the next preceding trading day during which a
sale occurred, or (ii) if clause (i) does not apply, the fair market value of a
share of Common Stock as determined by the Committee.
          “Optionee” means the optionee named in an agreement evidencing an
outstanding Option Right.
          “Option Price” means the purchase price payable on exercise of an
Option Right.
          “Option Right” means the right to purchase shares of Common Stock from
the Company upon the exercise of an option granted pursuant to Section 4 of this
Plan.

3



--------------------------------------------------------------------------------



 



          “Participant” means an Employee or a Director who receives a grant of
Option Rights, Appreciation Rights, Performance Units or Performance Shares or a
grant or sale of Restricted Shares or Deferred Shares or any awards under
Section 10.
          “Performance Period” means, in respect of a Performance Unit or
Performance Share, a period of time established pursuant to Section 6 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.
          “Performance Share” means a bookkeeping entry that records the
equivalent of one share of Common Stock awarded pursuant to Section 6 of this
Plan.
          “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.00 awarded pursuant to Section 6 of this Plan.
          “Person” means any person (as defined in Section 3(a)(9) of the
Exchange Act, as such term is modified in Section 13(d) and 14(d) of the
Exchange Act) other than (i) any employee plan established by the Company,
(ii) any affiliate (as defined in Rule 12b-2 promulgated under the Exchange Act)
of the Company, (iii) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of the Company.
          “Plan” means this Milacron Inc. 2004 Long-Term Incentive Plan, as
amended from time to time.
          “Restricted Shares” means shares of Common Stock granted or sold
pursuant to Section 7 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers referred to in such Section 7 has
expired.
          “Spread” means the excess of the Market Value per Share on the date
when an Option Right or Appreciation Right is exercised, over the per share
Option Price or per share Base Price provided for in the related Option Right or
Appreciation Right, respectively.
          “Subsidiary” means a corporation, company or other entity which is
designated by the Committee and in which the Company has a direct or indirect
ownership or other equity interest, provided, however, that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, the term “Subsidiary” has the meaning given to such
term in Section 424 of the Code, as interpreted by the regulations thereunder
and applicable law.
          “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is granted in tandem with an Option
Right.
     3. Shares Available Under the Plan.
          a. Subject to adjustment as provided in Section 3(b) and Section 12 of
this Plan, the number of shares of Common Stock that may be issued or
transferred (i) upon the exercise of Option Rights or Appreciation Rights,
(ii) as Restricted Shares, (iii) as Deferred Shares, (iv) in payment of
Performance Units or Performance Shares that have been earned, (v) in payment of
awards granted under Section 10 of the Plan or (vi) in payment of dividend
equivalents paid with respect to awards made under the Plan shall not exceed in
the aggregate 7,000,000 shares of Common Stock. Such shares may be shares of
original issuance, treasury shares, shares purchased by the Company on the open
market, or a combination of the foregoing.
          b. The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments in the number of shares of
Common Stock available in Section 3(a) above or otherwise specified in the Plan
or in any award granted hereunder if the number of shares of Common Stock
actually delivered differs from the number of shares of Common Stock previously
counted in connection with an award. Shares of Common Stock subject to

4



--------------------------------------------------------------------------------



 




an award granted under the Plan that is canceled, expired, forfeited, settled in
cash or is otherwise terminated without a delivery of Common Stock to the
Participant will again be available for awards, and Common Stock withheld in
payment of the exercise price or taxes relating to an award granted under the
Plan and shares of Common Stock equal to the number surrendered in payment of
any exercise price or taxes relating to an award under the Plan shall be deemed
to constitute Common Stock not delivered to the Participant and shall be deemed
to again be available for awards under the Plan. This Section 3(b) shall apply
to the number of shares of Common Stock reserved and available for Incentive
Stock Options only to the extent consistent with applicable Treasury regulations
relating to Incentive Stock Options under the Code.
          c. Notwithstanding anything in this Section 3, or elsewhere in this
Plan, to the contrary and subject to adjustment as provided in Section 12 of
this Plan, (i) the aggregate number of shares of Common Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 7,000,000 shares of Common Stock; (ii) no Participant shall be
granted Option Rights and Appreciation Rights, in the aggregate, for more than
500,000 shares of Common Stock during any calendar year; (iii) no Director who
is not an Employee shall be granted Option Rights, Appreciation Rights,
Restricted Shares and Deferred Shares, in the aggregate, for more than 10,000
shares of Common Stock during any calendar year.
          d. Notwithstanding any other provision of this Plan to the contrary,
in no event shall any Participant in any calendar year receive awards of
(i) Performance Shares, Restricted Shares specifying Management Objectives or
awards granted under Section 10 of the Plan specifying Management Objectives,
which awards, in the aggregate, cover a maximum of more than 500,000 shares of
Common Stock or (ii) Performance Units having an aggregate maximum value as of
their respective Dates of Grant in excess of $2,000,000.
     4. Option Rights. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the granting to Employees of
Option Rights. Each such grant may utilize any or all of the authorizations, and
shall be subject to all of the limitations, contained in the following
provisions:
          a. Each grant shall specify the number of shares of Common Stock to
which it pertains, subject to adjustments as provided in Section 12 of this
Plan.
          b. Each grant shall specify an Option Price per share, which shall be
equal to or greater than the Market Value per Share on the Date of Grant.
          c. Each grant shall specify whether the Option Price shall be payable
(i) in cash or by check acceptable to the Company, (ii) by the actual or
constructive transfer to the Company of shares of Common Stock owned by the
Optionee not less than 6 months having a value at the time of exercise equal to
the total Option Price, or (iii) by a combination of such methods of payment. To
the extent permitted by law, any grant may provide for deferred payment of the
Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.
          d. Grants may be made to the same Employee whether or not any Option
Rights previously granted to such Employee remain unexercised.
          e. Each grant shall specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable and may
provide for the earlier exercise of such Option Rights in the event of a Change
in Control, retirement, death or disability of the Optionee or other similar
transaction or event as approved by the Committee.
          f. Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.
          g. Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options, that are intended to
qualify under particular provisions of the Code, (ii) options that are not
intended so to qualify, or (iii) combinations of the foregoing.

5



--------------------------------------------------------------------------------



 



          h. The exercise of an Option Right shall result in the cancellation on
a share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.
          i. No Option Right shall be exercisable more than 10 years from the
Date of Grant.
          j. Each grant of Option Rights shall be evidenced by an Evidence of
Award which shall contain such terms and provisions, consistent with this Plan
and applicable sections of the Code, as the Committee may approve.
     5. Appreciation Rights.
          a. The Committee may authorize the granting (i) to any Optionee who is
also an Employee, of Tandem Appreciation Rights in respect of Option Rights
granted hereunder, and (ii) to any Employee, of Free-Standing Appreciation
Rights. A Tandem Appreciation Right shall be a right of the Optionee,
exercisable by surrender of the related Option Right, to receive from the
Company an amount determined by the Committee, which shall be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.
Tandem Appreciation Rights may be granted at any time prior to the exercise or
termination of the related Option Rights; provided, however, that a Tandem
Appreciation Right awarded in relation to an Incentive Stock Option must be
granted concurrently with such Incentive Stock Option. A Free-Standing
Appreciation Right shall be a right of the Employee to receive from the Company
an amount determined by the Committee, which shall be expressed as a percentage
of the Spread (not exceeding 100 percent) at the time of exercise.
          b. Each grant of Appreciation Rights may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:
     (i) Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in shares of Common Stock
or in any combination thereof and may either grant to the Employee or retain in
the Committee the right to elect among those alternatives.
     (ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Committee at the
Date of Grant.
     (iii) Each grant shall specify the period or periods of continuous service
by the Employee with the Company or any Subsidiary that is necessary before the
Appreciation Right or installments thereof will become exercisable and may
provide for the earlier exercise of such Appreciation Rights in the event of a
Change in Control, retirement, death or disability of the Employee or other
similar transaction or event as approved by the Committee.
     (iv) Each grant of an Appreciation Right shall be evidenced by an Evidence
of Award, which shall describe such Appreciation Right, identify any related
Option Right, state that such Appreciation Right is subject to all the terms and
conditions of this Plan, and contain such other terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Committee may
approve.
     (v) Any grant may provide for the payment to the Employee of dividend
equivalents thereon in cash or shares of Common Stock on a current, deferred or
contingent basis.
          c. Any grant of Tandem Appreciation Rights shall provide that such
Rights may be exercised only at a time when the related Option Right is also
exercisable and at a time when the Spread is positive, and by surrender of the
related Option Right for cancellation.
          d. Regarding Free-Standing Appreciation Rights only:

6



--------------------------------------------------------------------------------



 



     (i) Each grant shall specify in respect of each Free-Standing Appreciation
Right a Base Price, which shall be equal to or greater than the Market Value per
Share on the Date of Grant;
     (ii) Grants may be made to the same Employee regardless of whether any
Free-Standing Appreciation Rights previously granted to the Employee remain
unexercised; and
     (iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.
          e. Any grant of Appreciation rights may specify Management Objectives
that must be achieved as a condition to exercise such rights.
     6. Performance Units and Performance Shares. The Committee may also
authorize the granting to Employees of Performance Units and Performance Shares
that will become payable (or payable early) to an Employee upon achievement of
specified Management Objectives. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:
          a. Each grant shall specify the number of Performance Units or
Performance Shares to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment shall be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code.
          b. The Performance Period with respect to each Performance Unit or
Performance Share shall be such period of time commencing with the Date of Grant
as shall be determined by the Committee at the time of grant.
          c. Any grant of Performance Units or Performance Shares shall specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level of achievement and shall set
forth a formula for determining the number of Performance Units or Performance
Shares that will be earned if performance is at or above the minimum level, but
falls short of full achievement of the specified Management Objectives. The
grant of Performance Units or Performance Shares shall specify that, before the
Performance Shares or Performance Units shall be earned and paid, the Committee
must determine that the Management Objectives have been satisfied.
          d. Each grant shall specify the time and manner of payment of
Performance Units or Performance Shares that have been earned. Any grant may
specify that the amount payable with respect thereto may be paid by the Company
to the Employee in cash, in shares of Common Stock or in any combination
thereof, and may either grant to the Employee or retain in the Committee the
right to elect among those alternatives.
          e. Any grant of Performance Units may specify that the amount payable
or the number of shares of Common Stock issued with respect thereto may not
exceed maximums specified by the Committee at the Date of Grant. Any grant of
Performance Shares may specify that the amount payable with respect thereto may
not exceed a maximum specified by the Committee at the Date of Grant.
          f. Each grant of Performance Units or Performance Shares shall be
evidenced by an Evidence of Award, which shall contain such terms and
provisions, consistent with this Plan and applicable sections of the Code, as
the Committee may approve.
          g. The Committee may, at or after the Date of Grant of Performance
Shares, provide for the payment of dividend equivalents to the holder thereof on
either a current or deferred or contingent basis, either in cash or in
additional shares of Common Stock.

7



--------------------------------------------------------------------------------



 



     7. Restricted Shares. The Committee may also authorize the grant or sale of
Restricted Shares to Participants. Each such grant or sale may utilize any or
all of the authorizations, and shall be subject to all of the limitations,
contained in the following provisions:
          a. Each such grant or sale shall constitute an immediate transfer of
the ownership of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
          b. Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than Market Value per Share at the Date of Grant.
          c. Each such grant or sale shall provide that the Restricted Shares
covered by such grant or sale shall be subject to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code for a period to be
determined by the Committee at the Date of Grant and may provide for the earlier
lapse of such substantial risk of forfeiture in the event of a Change in
Control, retirement, or death or disability of the Employee or other similar
transaction or event as approved by the Committee.
          d. Each such grant or sale shall provide that during the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).
          e. Any grant of Restricted Shares may specify Management Objectives
that, if achieved, will result in termination or early termination of the
restrictions applicable to such shares. Each grant may specify in respect of
such Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of Restricted Shares on which
restrictions will terminate if performance is at or above the minimum level, but
falls short of full achievement of the specified Management Objectives.
          f. Any such grant or sale of Restricted Shares may require that any or
all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.
          g. Each grant or sale of Restricted Shares shall be evidenced by an
Evidence of Award, which shall contain such terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Committee may
approve. The Restricted Shares may be certificated or uncertificated, as
determined by the Committee. Unless otherwise directed by the Committee, all
certificates representing Restricted Shares shall be held in custody by the
Company until all restrictions thereon shall have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Shares.
     8. Deferred Shares. The Committee may also authorize the grant or sale of
Deferred Shares to Employees. Each such grant or sale may utilize any or all of
the authorizations, and shall be subject to all of the requirements contained in
the following provisions:
          a. Each such grant or sale shall constitute the agreement by the
Company to deliver Common Stock to the Employee in the future in consideration
of the performance of services, but subject to the fulfillment of such
conditions during the Deferral Period as the Committee may specify.
          b. Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Employee that is less
than the Market Value per Share at the Date of Grant.
          c. Each such grant or sale shall be subject to a Deferral Period as
determined by the Committee at the Date of Grant, and may provide for the
earlier lapse or other modification of such Deferral Period

8



--------------------------------------------------------------------------------



 




in the event of a Change in Control, retirement, or death or disability of the
Employee or other similar transaction or event as approved by the Committee.
          d. During the Deferral Period, the Employee shall have no right to
transfer any rights under his or her award and shall have no rights of ownership
in the Deferred Shares and shall have no right to vote them, but the Committee
may, at or after the Date of Grant, authorize the payment of dividend
equivalents on such shares on either a current or deferred or contingent basis,
either in cash or in additional shares of Common Stock.
          e. Each grant or sale of Deferred Shares shall be evidenced by an
Evidence of Award, which shall contain such terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Committee may
approve.
     9. Non-Employee Directors. The Board may, from time to time and upon such
terms and conditions as it may determine, authorize the granting to Directors
who are not then Employees of Option Rights, Appreciation Rights, Restricted
Shares, Deferred Shares, or any combination of the foregoing. Each grant of
Option Rights, Appreciation Rights, Restricted Shares and Deferred Shares shall
be upon terms and conditions consistent with Sections 4, 5, 7 and 8 of this
Plan.
10. Other Awards.
          a. The Committee is authorized, subject to limitations under
applicable law, to grant to any Employee such other awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Stock or factors that may influence
the value of Common Stock, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Stock, purchase rights for Common Stock, awards with value and payment
contingent upon performance of the Company or business units thereof or any
other factors designated by the Committee, and awards valued by reference to the
book value of Common Stock or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of, the Company.
The Committee shall determine the terms and conditions of such awards. Common
Stock delivered pursuant to an award in the nature of a purchase right granted
under this Section 10 shall be purchased for such consideration, paid for at
such times, by such methods, and in such forms, including, without limitation,
cash, Common Stock, other awards, notes or other property, as the Committee
shall determine.
          b. Cash awards, as an element of or supplement to any other award
granted under this Plan, may also be granted pursuant to this Section 10 of the
Plan.
          c. The Committee is authorized to grant Common Stock as a bonus, or to
grant Common Stock or other awards in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, subject to such terms as shall be determined
by the Committee.
     11. Transferability.
          a. Except as otherwise determined by the Committee, no Option Right,
Appreciation Right or other award granted under the Plan shall be transferable
by a Participant other than by will or the laws of descent and distribution.
Except as otherwise determined by the Committee, Option Rights and Appreciation
Rights shall be exercisable during the Optionee’s lifetime only by him or her or
by his or her guardian or legal representative.
          b. The Committee may specify at the Date of Grant that part or all of
the shares of Common Stock that are (i) to be issued or transferred by the
Company upon the exercise of Option Rights or Appreciation Rights, upon the
termination of the Deferral Period applicable to Deferred Shares or upon payment
under any grant of Performance Units or Performance Shares or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 7 of this Plan, shall be subject to further restrictions
on transfer.

9



--------------------------------------------------------------------------------



 



     12. Adjustments. The Committee may make or provide for such adjustments in
the numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights, Performance Shares, Deferred Shares and share-based awards
described in Section 10 of the Plan granted hereunder, in the Option Price and
Base Price provided in outstanding Appreciation Rights, and in the kind of
shares covered thereby, as the Committee, in its sole discretion, exercised in
good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets
(including, without limitation, a special or large non-recurring dividend),
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (or no consideration) as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all awards so replaced. The Committee may
also make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, may determine is appropriate to reflect any transaction or event
described in this Section 12; provided, however, that any such adjustment to the
number specified in Section 3(c)(i) shall be made only if and to the extent that
such adjustment would not cause any Option intended to qualify as an Incentive
Stock Option to fail so to qualify.
     13. Fractional Shares. The Company shall not be required to issue any
fractional Common Stock pursuant to this Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.
     14. Withholding Taxes. The Company shall have the right to deduct from any
payment under this Plan an amount equal to the federal, state, local, foreign
and other taxes which in the opinion of the Company are required to be withheld
by it with respect to such payment and to the extent that the amounts available
to the Company for such withholding are insufficient, it shall be a condition to
the receipt of such payment or the realization of such benefit that the
Participant or such other person make arrangements satisfactory to the Company
for payment of the balance of such taxes required to be withheld. At the
discretion of the Committee, such arrangements may include relinquishment of a
portion of such benefit pursuant to procedures adopted by the Committee from
time to time.
     15. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of this Plan as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of this Plan as in effect for any other
purpose, and the Corporate Secretary or other appropriate officer of the Company
may certify any such document as having been approved and adopted in the same
manner as this Plan. No such special terms, supplements, amendments or
restatements, however, shall include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
stockholders of the Company.
     16. Administration of the Plan.
          a. This Plan shall be administered by the Company’s Personnel and
Compensation Committee of the Board. Notwithstanding the foregoing, the Board
may perform any function of the Committee hereunder, and the Board shall perform
all functions of the Committee with respect to any award for a Director who is
not then an Employee, in which case the term “Committee” shall refer to the
Board.
          b. The interpretation and construction by the Committee of any
provision of this Plan or of any Evidence of Award, agreement, notification or
document evidencing the grant of Option Rights, Appreciation Rights, Restricted
Shares, Deferred Shares, Performance Units, Performance Shares or any awards
granted under Section 10 of the Plan and any determination by the Committee
pursuant to any provision of this Plan or of any such

10



--------------------------------------------------------------------------------



 




Evidence of Award, agreement, notification or document shall be final, binding
and conclusive. No member of the Committee shall be liable for any such action
or determination made not in bad faith.
     17. Amendments and Other Matters.
          a. The Board may at any time and from time to time amend the Plan in
whole or in part; provided, however, that any amendment which must be approved
by the stockholders of the Company in order to comply with applicable law or the
rules of the New York Stock Exchange or, if the Common Stock is not traded on
the New York Stock Exchange, the principal national securities exchange upon
which the Common Stock is traded or quoted, shall not be effective unless and
until such approval has been obtained. Presentation of this Plan or any
amendment thereof for stockholder approval shall not be construed to limit the
Company’s authority to offer similar or dissimilar benefits under other plans or
otherwise with or without stockholder approval. Without limiting the generality
of the foregoing, the Board of Directors may amend this Plan to eliminate
provisions which are no longer necessary as a result in changes in tax or
securities laws or regulations, or in the interpretation thereof.
          b. The Committee shall not, without the further approval of the
stockholders of the Company, authorize the amendment of any outstanding Option
Right or Appreciation Right to reduce the Option Price or Base Price.
Furthermore, no Option Right or Appreciation Right shall be cancelled and
replaced with awards having a lower Option Price or Base Price, respectively,
without further approval of the stockholders of the Company. This Section 17(b)
is intended solely to prohibit the repricing of “underwater” Option Rights and
Appreciation Rights and shall not be construed to prohibit the adjustments
provided for in Section 12 of this Plan.
          c. The Committee also may permit Participants to elect to defer the
issuance of Common Stock or the settlement of awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. The Committee also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts.
          d. The Committee may condition the grant of any award or combination
of awards authorized under this Plan on the deferral by the Participant of his
or her right to receive a cash bonus or other compensation otherwise payable by
the Company or a Subsidiary to the Participant.
          e. In case of a Change in Control of the Company, or in the case of a
termination of employment of a Participant by reason of death, disability or
normal or early retirement, or in the case of hardship of a Participant or other
special circumstances, the Committee may, in its sole discretion, accelerate the
time at which any Option Right or Appreciation Right may be exercised or the
time when a Performance Unit or Performance Share shall be deemed to have been
fully earned or the time when a substantial risk of forfeiture or prohibition on
transfer of Restricted Shares shall lapse or the time when a Deferral Period
shall end. In addition, the Committee may, in its sole discretion, modify any
Option Right or Appreciation Right to extend the period following termination of
a Participant’s employment to the Company or any Subsidiary during which such
award will remain outstanding and be exercisable, provided that no such
extension shall result in any award being exercisable more than ten years after
the Date of Grant.
          f. This Plan shall not confer upon any Participant any right with
respect to continuance of employment with the Company or any Subsidiary, nor
shall it interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment at any time.
          g. Subject to Section 19, this Plan shall continue in effect until the
date on which all Common Stock available for issuance or transfer under this
Plan has been issued or transferred and the Company has no further obligation
hereunder.
          h. Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right or title to any assets, funds or
property of the Company or any Subsidiary, including without limitation, any
specific funds, assets or other property which the Company or any Subsidiary may
set aside in anticipation of any liability under the Plan. A Participant shall
have only a contractual right to an award or the amounts, if any, payable under
the Plan, unsecured by any assets of the Company or any Subsidiary, and nothing

11



--------------------------------------------------------------------------------



 




contained in the Plan shall constitute a guarantee that the assets of the
Company or any Subsidiary shall be sufficient to pay any benefits to any person.
          i. This Plan and each Evidence of Award shall be governed by the laws
of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.
          j. If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.
     18. Applicable Laws. The obligations of the Company with respect to awards
under the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required.
     19. Termination. No grant shall be made under this Plan more than 10 years
after the Effective Date, but all grants effective on or prior to such date
shall continue in effect thereafter subject to the terms thereof and of this
Plan.

12